DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends on claim 1, see claim 12 line 3, “obtaining the medical instrument of claim 1” and recites the limitation “applying”, “removing”, and “holding” which requires the actions of the user. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."). 
Examiner will interpret the limitations of claim 12 as a device capable of performing these functions for the purpose of compact prosecution.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No US/2020/0038162), in view of Dai (Pub No US/2014/0012314).

Regarding claim 1, Anderson discloses a medical instrument comprising: 
a first elongated arm (12) and a second elongated arm (14) pivotally attached at a pivoting joint (16), the first and second elongated arms (12 and 14) comprising a distal end, a proximal end, an inner surface and an outer surface (Fig 8 shows 12 and 14 with distal, proximal, inner and outer surfaces, Anderson, fig 8), wherein the first and second elongated arms (12 and 14) define, along respective inner surfaces, opposing gripping portions (30) and opposing cutting edges (26) proximal to the gripping portions (Fig 8 shows scissor features 26 proximal the gripping features 30, Anderson, fig 8).
Anderson fails to teach whereinone, or both, arms comprise a flange. .
However, Dai teaches a device wherein the first or second elongated arms (12 or 14), or both, comprise a flange (228 and 222) that outwardly deflects from the distal end of the first or second elongated arms (12 and 14 of Anderson) (Fig 2A shows a flange (cupped tip 228 and 222) which deflects outwardly from the distal ends of the first and second arms, Dai, para 25, fig 2A).   
Anderson and Dai are both considered to be analogous to the claimed invention because they are in the same field of surgical forceps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the flange (cupped tip 228 and 222) of Dai. The addition of the flange of Dai would allow the user to be able to grip larger implants or accurate gripping and trimming of cylindrical or tubular objects (Dai, para 35, 43, 53 and 61-62).
Regarding claim 2, the combination of Anderson and Dai teach the medical instrument of claim 1, wherein the flange (cupped tip 228 and 222 of Dai) comprises an inner end associated with the distal end of one of the first or second elongated arms , and an outer end (Fig 2A), wherein the flange comprise a length of about 0.5 to about 30 mm between the inner and outer ends (cupped tip 228 and 222 is disclosed as having a diameter of 1-15mm and a length from 1 mm to 75 mm, Dai, para 28).  
Regarding claim 3, the combination of Anderson and Dai teach the medical instrument of claim 2, wherein the length comprises about 1 to about 2 mm (cupped tip 228 and 222 is disclosed as having a diameter of 1-15mm and a length from 1 mm to 75 mm, Dai, para 28).    
Regarding claim 5, the combination of Anderson and Dai teach the medical instrument of claim 2, wherein the flange comprises a portion comprising a width of about 0.1 to about 2 mm (cupped tip 228 and 222 is disclosed as having a diameter of 1-15mm and a length from 1 mm to 75 mm, Dai, para 28).   
Regarding claim 6, the combination of Anderson and Dai teach the medical instrument of claim 5, wherein the width comprises about 0.5 to about 1.0 mm (cupped tip 228 and 222 is disclosed as having a diameter of 1-15mm and a length from 1 mm to 75 mm, Dai, para 28).   
Regarding claim 7, the combination of Anderson and Dai teach the medical instrument of claim 1, wherein the cutting edge (26) of the first elongated arm (12) and the cutting edge (26) of the second elongated arm (14) each comprise a proximal section and a distal section (Fig 9 shows scissor features 26 with proximal and distal sections, Anderson, fig 9).  
Regarding claim 10, the combination of Anderson and Dai teach the medical instrument of claim 1, wherein the proximal end of the first and second arms (12 and 14) each comprise a handle (18) (Fig 2 shows proximal end of forceps have handles 18, Anderson, Fig. 2).  
Regarding claim 11, the combination of Anderson and Dai teach the medical instrument of claim 1, wherein the first elongated arm further comprises a first interlocking member (24) and the second elongated arm further comprises a second interlocking member (24), wherein said first and second interlocking members are situated proximal to the pivoting joint and releasably engage together to secure the instrument in a closed position (Fig 2 shows interlocking members 24 proximal the pivot joint, Anderson, fig 2).  
Regarding claim 12, as interpreted above, a method of conducting a surgical procedure on a surgical site of a subject, the combination of Anderson and Dai teach the method comprising obtaining the medical instrument of claim 1; applying a surgical staple to tissue at the surgical site (surgical instrument 10 is disclosed as being capable of gripping and retracting and would be capable of pushing in a staple, Anderson, abstract, para 4); removing the surgical staple by wedging the flange (cupped tip 228 and 222 of Dai) between the staple and the tissue (Fig 2 show cupped tips that would be capable of fitting under a staple to remove it, Dai, fig 2); holding a needle attached to a suture using the gripping portions of the medical instrument (function as a needle holder, Anderson, para 7); directing the needle into tissue at the surgical site; and cutting the suture from the needle (functionalities, including but not limited to cutting, clamping, gripping, retracting, and/or capturing suture threads, tissue, and internal organs during a surgical procedure, Anderson, abstract, para 4, 5, 7, 17-20, and 24).

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No US/2020/0038162), in further view of Schmid (Pub No US/2017/0049466).
Regarding claim 1, Anderson discloses a medical instrument comprising: 
a first elongated arm (12) and a second elongated arm (14) pivotally attached at a pivoting joint (16), the first and second elongated arms (12 and 14) comprising a distal end, a proximal end, an inner surface and an outer surface (Fig 8 shows 12 and 14 with distal, proximal, inner and outer surfaces, Anderson, fig 8), wherein the first and second elongated arms (12 and 14) define, along respective inner surfaces, opposing gripping portions (30) and opposing cutting edges (26) proximal to the gripping portions (Fig 8 shows scissor features 26 proximal the gripping features 30, Anderson, fig 8).
Anderson fails to teach one, or both, arms comprise a flange.
However, Schmid teaches a device wherein the first or second elongated arms (12 or 14), or both, comprise a flange (106 or 130) that outwardly deflects from the distal end of the first or second elongated arms (Fig 1 and 2 shows 106 and130 outwardly deflecting, Schmid, para 13-15, 24, fig 2).   
Anderson and Schmid are both considered to be analogous to the claimed invention because they are in the same field of surgical forceps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the notched tip of Schmid. The size and configuration of the one or more flared footings 140 may be suitable for adjusting tissue position during surgery or another medical procedure. Additionally, flared footings 140 may be used to grasp the tissue of a patient when first arm 102-1 and second arm 102-2 are brought towards one another through appropriate pressure or squeezing applied by the user (Schmid, para 13-15, 24, fig 2).
Regarding claim 2, the combination of Anderson and Schmid teach the medical instrument of claim 1, wherein the flange (106 or 130 of Schmid) comprises an inner end associated with the distal end of one of the first or second elongated arms (12 and 14 of Anderson), and an outer end (Fig 1 and 2), wherein the flange (106 or 130 of Schmid) comprise a length of about 0.5 to about 30 mm between the inner and outer ends (106 or 130 is disclosed the length, width, and thickness of each may be of any suitable and can range from 5-50mm, Schmid, para 13-15, 18-20, 24, fig 2).  
Regarding claim 4, the combination of Anderson and Schmid teach the medical instrument of claim 2, Schmid teaches a device wherein the first and second flanges are tapered from the respective inner ends to the outer ends (Fig 2 shows distal end has notch 130 which tapers from the respective inner ends to the outer ends, Schmid, abstract, para 13-15, 24, fig 2).
 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub No US/2020/0038162), in view of Dai (Pub No US/2014/0012314), in further view of Ali (Pub No US/2018/0168568).
Regarding claim 8, the combination of Anderson and Dai teach the medical instrument of claim 7, Anderson and Dai fail to disclose wherein the distal section slopes up to the proximal section.  
However, Ali teaches a device wherein the distal section slopes up to the proximal section (Fig 2 shows blade 10 has a distal section sloping to a proximal section, Ali, para 13-15, fig 2). 
Anderson and Ali are both considered to be analogous to the claimed invention because they are in the same field of surgical forceps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the notched tip of Ali. Doing so would result in minimizing the possibility of the scissors accidentally grasping and severing the thread while tying a suture knot with the instrument (Ali, para 13-15, fig 2).
Regarding claim 9, the combination of Anderson and Ali teach the medical instrument of claim 8, wherein the slope comprises an angle of 50 degrees, 45 degrees, 40 degrees, 35 degrees, 30 degrees, 25 degrees, or less (Fig 2 shows the slope of the blade 10 as between 25 degrees or less, Ali, fig 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771